Russell, J.
1. The exceptions to the rulings upon the demurrers were not properly preserved pendente lite, and could- not be considered when offered as ground of the motion for new trial. Mayor &c. of Dublin v. Dudley, 2 Ga. App. 762 (59 S. E. 84).
2. The evidence, as well as the defendant’s statement, absolutely demanded the verdict finding that the defendant sold drugs without license; and hence the errors assigned are immaterial.
3. One may own a drug-store without being a licensed druggist or pharmacist, provided that the drugs and' medicines he offers for sale are sold or compounded, as the ease may be, either by one who has himself been licensed according to law, or by an assistant under the supervision *805of a licensed dl-uggist. Brit even though the manager of a drug-store or pharmacy be licensed, this fact will not authorize sales of drugs or the compounding of prescriptions by his partner or employee, where such licensed manager is not in actual personal chai-ge of the business.
Indictment for misdemeanor, from Tattnall superior court — ■ Judge Morgan presiding. August 11, 1909.
Submitted October 6, —
Decided October 13, 1909.
Warnell & Anderson, A. 8. Way, for plaintiff in error.

Judgment affirmed.